Title: To Thomas Jefferson from Samuel Moore, 21 September 1824
From: Moore, Samuel
To: Jefferson, Thomas


Sir.
Philadelphia
Sepr 21. 1824
It has been recently mentioned to me that on the occasion of Mr Pattersons resignation of his place as Director of the Mint, a letter was addressed to you by Mr T. Leiper, soliciting the influence of your name with the President in favour of his Son in Law Dr Robt. Patterson as successor to his Father; and that a letter of recommendation had, conformably to his request, been addressed to Mr Monroe. My appointment to the Office about the same time impells me, under a feeling of great respect for you, to relate some circumstances connected with the transaction which probably Mr Leiper did not advert to in his letter, & possibly did not know.My appointment was conformable to the wish of Mr Patterson, my Father in Law, & most excellent friend, in which all his family, not excepting Dr Patterson, accorded. This wish was warmly expressed in a letter of resignation, written in December last, during a period of feeble health, but not then forwarded, as his health suddenly improved, and I was then absent on business in Georgia, from which I did not return until near the end of June. The proposition to allow my name to be presented to the President, was, on my return, for the first time named to me. Mr Pattersons health was then very infirm & rapidly declining, so as to disable him from attending to the duties of his Office. Under these circumstances I proceeded to Washington about the 15th of July, bearing the testimonials of his wishes as to a Successor. The President had previously had his attention drawn to the subject, by letters from a few distinguished individuals here. Being intimately known to him, and to every member of his Cabinet, his decision was prompt, as the occasion seemed to demand, and a commission was accordingly issued in my favour.Doctor Patterson, understanding after my departure, that in contempt of his remonstrances, an application on his behalf, was preparing under the Auspices of Mr Leiper, addressed to me a letter intended to reach me at Washington, in which, in a manner congenial with his elevated sentiments and character, he explicitly disclaimed the procedure, and authorised me to declare that he was an advocate of my appointment. This letter has since been placed in the hands of the President, in order to assure him, that the indelicacy of an apparent competition between Dr Patterson and myself, members of the same family, was not imputable to either of us.I fear that this communication from one wholly unknown to you, may be thought obtrusive. It seemed to me, however, demanded by adequate considerations. The proposition to allow my name to be offered to the President was reluctantly acceded to, and other views abandoned, which, except as involving a long & frequent separation from my family, were more inviting. The appointment has in many respects been associated with little pleasure. It would be onerous and painful to me, if I could not indulge the belief, that I accept it under circumstances which wise and good men can approve.The manner in which my excellent friend recieved this place from your hands, I remember well—equally worthy of the Giver and Receiver. How he fulfilled the trust, those who knew him will not doubt; nor will they hesitate to believe that his wish to leave the trust in my hands, was, to his clear conviction, compatible with a faithful regard to the public interest. Had his strength permitted, I am persuaded he would have accompanied his resignation by a letter of acknowledgment to yourself, for the distinguished regard you had evinced for him, & probably with some explanation of his views as to his successor. Be pleased Sir to accept from me, as in his name, the assurance of his very cordial respect and esteem. He remembered your kindness with great sensibility, and loved and honoured you to his latest hour.With great respect Your Obt SevtSaml Moore